—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in directing that defendant’s maintenance and child support obligations for the period August 6, 1993 to August 31, 1993 be paid out of the undistributed marital assets. Those payments are an obligation of defendant and must be paid from his assets (see, Elkaim v Elkaim, 176 AD2d 116, 118, appeal dismissed 78 NY2d 1072). We modify Supreme Court’s order, therefore, to provide that the maintenance and child support payments for that period provided by the judgment of divorce, as modified by the order of this Court (see, Southwick v Southwick [appeal No. 1], 202 AD2d 996 [decided herewith]), shall be deducted from defendant’s distributive award and added to plaintiffs distributive award. (Appeals from Order of Supreme Court, Onondaga County, Reagan, J. — Maintenance and Child Support.) Present — Green, J. P., Balio, Lawton, Doerr and Boehm, JJ.